Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-2 and 4-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a DAC circuit that comprises a ramp DAC configured to generate a ramp signal that changes in voltage with a constant time gradient, an injection DAC that outputs configured to output a determined voltage during a reset period to reset a comparison target voltage to be compared with the ramp signal, however, the prior art fails to teach a fixed voltage generation circuit configured to generate a determined fixed bias voltage and an adding circuit configured to: add an output of the fixed voltage generation circuit to an output of the ramp DAC and an output of the injection DAC and output a result of the addition to a comparison circuit as a comparison reference voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845